DETAILED ACTION
	This Office action is responsive the following communication received:
 02/19/2021 – Power of Attorney and Statement Under 37 CFR 3.73; 
02/25/2021 – Amendment and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 9446292; 10029160; 10369434; 10765923; and 8641549 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
        EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Jenny (Reg. No. 59014) on March 04, 2021.
The application has been amended as follows: 
The following changes have been made in the claims to eliminate further indefiniteness under 35 USC §112(b):
IN THE CLAIMS:
Claim 2 - line 2, "surface" has been CHANGED to --face--; 
Claim 3 - lines 1-2, "the plurality of grooves each extend" has been CHANGED to --each of the plurality of grooves extends--; 

Claim 7 - line 3, "opening" has been CHANGED to --plurality of ball striking face openings--; 
Claim 8 - line 1, "opening extends" has been CHANGED to --plurality of ball striking face openings extend--; 
Claim 8 - line 3, "opening" has been CHANGED to --plurality of ball striking face openings--; 
Claim 9 - line 1, before "opening", the phrase --first cavity-- has been INSERTED; 
Claim 12 - line 1, before "opening", the phrase --first cavity-- has been INSERTED; 
Claim 18 - line 2, before "opening", the phrase --first cavity-- has been INSERTED; 
Claim 20 - line 1, before "opening", the phrase --first cavity-- has been INSERTED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimer, received 02/25/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711